DETAILED ACTION
This office action is in response to the RCE filed on 02/25/2021.
Claim 1 has been amended.
Claims 21-31 have been cancelled.
Claims 1, 3-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks pg. 5, filed 02/25/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 3-7 filed in Remarks pg 6-9 on 02/25/2021 with respect to the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (hereinafter Gates, US 2015/0288557 A1) in view of Nazzal (US 2005/0289219 A1) further in view of Sainini et al. (hereinafter Sainini, US 2016/0103838 A1) further in view of Kakadia et al. (hereinafter Kakadia, US 2015/0281004 A1).
Regarding Claim 1, Gates discloses a network monitoring system for detecting service failures by mobile devices in a telecommunications network (Gates: para.0043 “In one embodiment, the network-level monitor 304 may monitor the performance of a network connecting an end user device (e.g., a mobile device or workstation) with an application server.”), comprising: 
a network monitoring probe (Gates: Fig.3 330, Fig.1 158, para.0045 “The root cause identification manager 330may comprise an application running on a server, such as server 158 in FIG. 1.” The server 158 is the probe); 

a processor; and a memory coupled to the processor (Gates: Fig.3, para.0024, para.0027, para.0039,para.0042 the root cause identification tool may run on a server such as server 158 in Fig.1), the memory configured to store program instructions executable by the processor to cause the network monitoring system to : 
calculate a plurality of Key Performance Indicators (KPIs) (Gates: col.18 lines 58-col.19 line7 response times for each transaction) associated with a plurality of services on a per service basis (Gates: col.18 lines 58-col.19 line 7 “Session flow report 400 may also include response time 480 indicating the total time for the network to process a transaction. For example, the network was able to process login transaction 420 in 224.456 milliseconds while it took 1111.312 milliseconds to process account transaction 430. In some embodiments, response time 480 may be the cumulative response times for each of the transaction reports comprising the specific transaction. In some embodiments, response time 480 may be the duration field 322 reported by the transaction report for the entry level device. Response time 480 may allow a troubleshooter to quickly identify transactions that have timed out or are operating inefficiently. When combined with other data fields, this may allow the troubleshooter to identify network devices 140 that are malfunctioning or operating slowly.” in this case, the response times for a login and account transaction are reported, each of which is a service.); 
characterize one or more service levels of individual services provided by the network operator based on the stored plurality of KPIs (Gates: para.0042-para.0044, para.0068, when the monitoring applications detect a problem when monitoring, it creates an alarm regarding this issue, thereby characterizing the service levels of the services); and 
identify a root cause of service level failures for one or more of the plurality of services (Gates: para.0066 Fig. 5B “As depicted in FIG. 5B, the failure graph 560 includes a leaf node corresponding with the alarm regarding power failure 584 and a root node corresponding with the alarm regarding service response time 572. A path from the leaf node of the failure graph to the root node of the failure graph including the nodes 584, 580, 576, and 572 comprises a chain of failures. “ the failures are mapped and used to find the root node, the root cause of these failures.)
in response to determining that at least one of the characterized service levels does not meet predefined service level objectives for the one or more of the plurality of services (Gates: para.0067, para.0068, Fig.6a:602, the process for determining the cause of the failure occurs when an alarm regarding service level issue is detected);
and generate an alarm message having an alarm indication pertaining to the one or more of the plurality of services based on the identified root cause and the calculated plurality of KPIs (Gates: para.0085 “In step 702… In some embodiments, the alert may be generated by the application-level monitor if a current performance metric is outside an acceptable range.”, para.0086 “In step 704, data from a plurality of performance management tools monitoring the networked computing environment is aggregated.” Para.0088 “In step 712, a first leaf node of the plurality of nodes is identified. The first leaf node may correspond with a root cause of the performance issue.” Para.0088 “ step 718, a consolidated alarm corresponding with the first chain of failures is outputted. The consolidated alarm may comprise a report or other message specifying the leaf node of the first chain of failures. The message specifying a failure associated with the leaf node may be transmitted to a target recipient.” In steps 702-712, the KPI are collected when the performance metric is outside an acceptable range, and compiled into a consolidated alarm, the alarm message, which contains information pertaining to the failure and the first leaf node, which is the root cause, all of which is created from analysis of performance issues  ), 
However Gates does not explicitly disclose network monitoring probe coupled to a telecommunications network configured to capture data packets from the telecommunications network, and combine related data packets into generated session records, wherein each session record includes multiple segments; analyze and generate alarms regarding a segment of a generated session record while the session record is active, store user preconfigured Service Level Objectives (SLOs) specific to a by correlating the preconfigured SLOs with historical data and with the calculated KPI values; wherein the service level failures comprise one or more failures to meet predefined SLOs stored in the one or more databases such that service levels are characterized by correlating SLOs with collected historical data and with the calculated KPI values; and generating alarms regarding the captured data packets.
Nazzal discloses network monitoring probe coupled to a telecommunications network configured to capture data packets from the telecommunications network (Nazzal: collector devices 12 Fig.2, and para.0030 “The collectors 12 in one configuration sample all traffic from a downstream network 19a provided that the traffic traverses the switches 15, whereas in another configuration the collectors 12 sample traffic from downstream network 19b that enters and leaves the switches 15”), and 
combine related data packets into generated session records, wherein each session record includes multiple segments (Nazzal: para.0028 “Periodically, the collector devices 12 send to the aggregator 14 a record of the number of packets, bytes, and connections between every host pair observed by the collector 12, broken down by port and protocol. In addition, the collector devices 12 send summary information concerning flags seen on TCP packets.” para.0031 “Data collects 12 can be connected via a tap or can span port on a monitored device (e.g., router, etc.) over intervals of time. Over such intervals of time, e.g., every 30 seconds, the data collectors 12 send reports (not shown) to an aggregator. The report can be sent from the data collector to the aggregator over the network being monitored or over a hardened network (not shown) “ collectors generate a session record from analyzed packets, and sends the session record, the report/summary, to the aggregator 14. It can be seen that the record contains metrics that are broken down by at least port and protocol, thereby having multiple segments.); 
“The aggregator 14 includes a process 36 to collect data from collectors 12 and a process 38 to produce a connection table 40. In addition, the aggregator includes anomaly analysis and event process 39 to detect anomalies and process anomalies into events that are reported to the operator console or cause the system 10 to take action in the network 18. Anomalies in the connection table can be identified as events including denial of service attacks, unauthorized access attempts, scanning attacks, worm propagation, network failures, addition of new hosts, and so forth. In some embodiments the aggregator can be a clustered aggregator.” the aggregator obtains data from the collectors, thereby coupled, and analyzes the data received from the collectors, such as the summaries and reports from para.0031, and detects anomalies and reports these events. It can be seen in Fig. 6 and apra.0047-para.0051 that a long update and a short update are differentiated. A short update consists of a time frame of 30s-2mins, also shown in para.0031 “Over a defined interval (typically 30 seconds), the data collectors 12 monitor all connections between all pairs of hosts and destinations using any of the defined protocols. At the end of each interval, these statistics are summarized and reported to the aggregator 14.”  it is clear that these reports are “active” and users can act on the anomalies generated from these reports, such as DDOS and scanning attacks, which are active situations.)
identify a plurality of services provided by a network operator based upon analysis of a segment of a session record while the session record is active (Nazzal: para.0065 “Severity 250 allows a user to specify 1-100. For severity, the user can choose a value, e.g., a number between 1 and 100. A user can use the rule based alert to check traffic based on the day of the week and time period when it occurs, source group and destination group, client group and server group, services used or provided,” para.0067 “The final popup can have a Finish button that stores and complies the rule for execution. The new rule wizard provides 262 a user interface, e.g., a popup window includig options such as : Detect a failed service, Detect presence of services, Detect communication between certain hosts or groups, Detect hosts exceeding traffic thresholds.” for the network analysis, a user can tune the system to detect particular services that are used and provided during the traffic.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gates with Nazzal in order to incorporate network monitoring probe coupled to a telecommunications network configured to capture data packets from the telecommunications network and combine related data packets into generated session records, wherein each session record includes multiple segments; a network monitoring device coupled to the network monitoring probe configured to analyze and generate alarms regarding a segment of a generated session record while the session record is active; and identify a plurality of services provided by a network operator based upon analysis of a segment of a session record while the session record is active.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of lowering the cost of (Nazzal: para.0003), improving, and simplifying anomaly detection (Nazzal: para.0053)
However Gates-Nazzal does not explicitly disclose store user preconfigured Service Level Objectives (SLOs) specific to a plurality of network services in one or more databases; which includes assigning a unique service identifier to each calculated KPI value of the plurality of KPIs, wherein each KPI value and assigned unique identifier is stored together with the associated data event in a data repository; characterize one or more service levels of individual services provided by the network operator based on the stored plurality of KPIs by correlating the preconfigured SLOs with historical data and with the calculated KPI values; wherein the service level failures comprise one or more failures to meet predefined SLOs stored in the one or more databases such that service levels are characterized by correlating SLOs with collected historical data and with the calculated KPI values.
Sainini discloses which includes assigning a unique service identifier (stored service definition, para.0296 “the computing machine receives input of an identifying name for referencing the entity definition for an entity. … The identifying name can be a unique name”) to each calculated KPI value of the plurality of KPIs (Sainin: para.0797 “The value may be indicative of the performance of a service at a point in time or over a period of time and the service may be represented by a stored service definition associating one or more entities that provide the service.”), 
wherein each KPI value (Sainini: para.0982 “aggregate KPI or aspect KPI”) and assigned unique identifier (associated services) is stored together with the associated data event (notable event) in a data repository (Sainini: para.0982 “Since the KPI correlation search, whether an aggregate KPI or aspect KPI, indicates a state of a service at a point in time or during a period of time and derives values from corresponding machine data for the one or more entities that make up the service, the service associated with the notable event generated from the KPI correlation search is known. When the notable event is stored, one piece of associated information is the associated service(s) of the correlation search from which the notable event is generated. In one implementation, other services having a dependency relationship with the KPI may also be stored as part of the notable event record.” ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Gates-Nazzalwith Sainini in order to incorporate assigning a unique service identifier to each calculated KPI value of the plurality of KPIs, wherein each KPI value and assigned unique identifier is stored together with the associated data event in a data repository.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving user experience when troubleshooting service related issues (Sainini: para.0234).
However Gates-Nazzal-Sainini does not explicitly disclose store user preconfigured Service Level Objectives (SLOs) specific to a plurality of network services in one or more databases; characterize one or more service levels of individual services provided by the network operator based on the stored plurality of KPIs by correlating the preconfigured SLOs with historical data and with the calculated KPI values; wherein the service level failures comprise one or more failures to meet predefined SLOs stored in the one or more databases such that service levels are characterized by correlating SLOs with collected historical data and with the calculated KPI values.
Kakadia discloses store user preconfigured Service Level Objectives (SLOs) specific to a plurality of network services in one or more databases (Kakadia: Fig. 6, para.0037 “Data structure 600, shown in FIG. 6, may include information correlating services to SLAs. As shown, example data structure 600 may include identifiers of services ("Service ID"), as well as SLA identifiers ("SLA ID"). The Service ID field may include a name, a description, and/or another unique identifier associated with a service.”); 
characterize one or more service levels of individual services provided by the network operator based on the stored plurality of KPIs by correlating the preconfigured SLOs with historical data and with the calculated KPI values (Kakadia: para.0048 “For example, network configuration engine 420 may identify KPIs that are trending towards a potential SLA violation, and may make network modifications based on the identified trends. For instance, assume that a threshold latency, indicated by a particular SLA, is 40 ms. Further assume that network configuration engine 420 identifies that four data points, for a particular set of traffic (e.g., traffic associated with a particular segment, traffic associated with a particular QCI, traffic associated with a particular service, etc.), indicate latencies of 20 ms, 25 ms, 30 ms, and 35 ms. In this situation, even though the latencies are all below the 40 ms threshold, network configuration engine 420 may identify that an upward trend of the latencies indicates that the SLA may be violated if the trend continues, and may take corrective action based on the identified trend.” the service levels of the individual services are characterized as trending towards a failure, based on a correlation between the historical data, 20ms 25ms and 30ms, the most recent reading, 35ms, to the preconfigured SLO of 40ms threshold.)
wherein the service level failures comprise one or more failures to meet predefined SLOs stored in the one or more databases (Kakadia: para.0048 “In this situation, even though the latencies are all below the 40 ms threshold, network configuration engine 420 may identify that an upward trend of the latencies indicates that the SLA may be violated if the trend continues, and may take corrective action based on the identified trend.” if the service level rises above the threshold, then the SLA would be violated.)
such that service levels are characterized by correlating SLOs with collected historical data and with the calculated KPI values (Kakadia: para.0048 “For example, network configuration engine 420 may identify KPIs that are trending towards a potential SLA violation, and may make network modifications based on the identified trends. For instance, assume that a threshold latency, indicated by a particular SLA, is 40 ms. Further assume that network configuration engine 420 identifies that four data points, for a particular set of traffic (e.g., traffic associated with a particular segment, traffic associated with a particular QCI, traffic associated with a particular service, etc.), indicate latencies of 20 ms, 25 ms, 30 ms, and 35 ms. In this situation, even though the latencies are all below the 40 ms threshold, network configuration engine 420 may identify that an upward trend of the latencies indicates that the SLA may be violated if the trend continues, and may take corrective action based on the identified trend.” the current service level in this case is measured by correlating the threshold for SLA, 40ms, with historical data, 20ms, 25ms, and 30ms, with the current KPI reading, 35 ms.  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Gates-Nazal-Sainini with Kakadia in order to incorporate store user preconfigured Service Level Objectives (SLOs) specific to a plurality of network services in one or more databases; characterize one or more service levels of individual services provided by the network operator based on the stored plurality of KPIs by correlating the preconfigured SLOs with historical data and with the calculated KPI values; wherein the service level failures comprise one or more failures to meet predefined SLOs stored in the one or more databases such that service levels are characterized by correlating SLOs with collected historical data and with the calculated KPI values.
One of ordinary skill in the art would have been motivated to combine in order to guarantee a level of quality of service to users, which has the expected benefit of improving user experience (Kakadia: para.0001).

Regarding Claim 3, Gates-Nazzal- Sainini-Kakadia discloses The network monitoring system of claim 1.
Gates further discloses wherein the plurality of services provided by the network operator include business-to-business (b2b), business-to-consumer (b2c), consumer- to-business (c2b) or consumer-to-consumer (c2c) services or events (Gates: para.0006, the services include services such as web-based 

Regarding Claim 4, Gates-Nazzal- Sainini-Kakadia discloses the network monitoring system of claim 1.  
However Gates does not explicitly disclose wherein to identify a plurality of services provided by a network operator, the program instructions are further executable by the processor to cause the network monitoring system to automatically detect the plurality of services provided by the network operator.
Nazzal discloses to identify a plurality of services provided by a network operator, the program instructions are further executable by the processor to cause the network monitoring system to automatically detect the plurality of services provided by the network operator (Nazzal: para.0065 “Severity 250 allows a user to specify 1-100. For severity, the user can choose a value, e.g., a number between 1 and 100. A user can use the rule based alert to check traffic based on the day of the week and time period when it occurs, source group and destination group, client group and server group, services used or provided,” para.0067 “The final popup can have a Finish button that stores and complies the rule for execution. The new rule wizard provides 262 a user interface, e.g., a popup window includig options such as : Detect a failed service, Detect presence of services, Detect communication between certain hosts or groups, Detect hosts exceeding traffic thresholds.” for the network analysis, a user can tune the system to detect particular services that are used and provided during the traffic.  Therefore when the rule conditions are met, the services that are present in the traffic flow can be detected automatically.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gates-Nazzal- Sainini-Kakadia in order to incorporate to identify a plurality of services provided by a network operator, the program instructions are further executable by the processor to cause the network monitoring system to automatically detect the plurality of services provided by the network operator.


Regarding Claim 5, Gates-Nazzal-Sainini-Kakadia discloses the network monitoring system of claim 1 as set forth above. 
Gates further discloses wherein to calculate a plurality of KPIs associated with the identified plurality of services, the program instructions are further executable by the processor to cause the network monitoring system to identify a set of KPIs that indicate quality of the identified plurality of services (Gates: col.18 lines 58-col.19 line 7 “Session flow report 400 may also include response time 480 indicating the total time for the network to process a transaction. For example, the network was able to process login transaction 420 in 224.456 milliseconds while it took 1111.312 milliseconds to process account transaction 430. In some embodiments, response time 480 may be the cumulative response times for each of the transaction reports comprising the specific transaction. In some embodiments, response time 480 may be the duration field 322 reported by the transaction report for the entry level device. Response time 480 may allow a troubleshooter to quickly identify transactions that have timed out or are operating inefficiently. When combined with other data fields, this may allow the troubleshooter to identify network devices 140 that are malfunctioning or operating slowly.” in this case, the response times for a login and account transaction are reported, each of which is a service.  Para.0108 and Fig.9 “In step 902, an alert corresponding with a performance issue in a networked computing environment is detected. In step 904, data from a plurality of performance management tools monitoring the networked computing environment is aggregated. The aggregated data may include a plurality of alarms, as well as log files generated by devices within the networked computing environment.” based on a detected alert in 902, associated alarms from the same networked computing environment are aggregated.).


Gates further discloses wherein the alarm message includes information related to at least one of network elements, network applications or devices that influence quality of the one or more of the plurality of services (Gates: para.0068, Fig.6a:616 when a service level alarm is detected, the issue may correspond to an individual application, so in steps 604 and 606, the applications associated with the service level failure is identified, and the root cause of the application is identified and outputted.  Additionally, in Fig.7A:718, 7B:744 the report can include a node, or even a chain of nodes that are related to the problem as well. Fig.4 para.0053, para.0054 shows what the chain could look like, which includes applications, as well as network elements and devices).

Regarding Claim 7, Gates-Nazzal-Sainini-Kakadia discloses the network monitoring system of claim 1, however Gates does not explicitly disclose wherein to identify a plurality of services provided by a network operator, the program instructions are further executable by the processor to cause the network monitoring system to classify the plurality of services based on Internet Protocol (IP) addresses, Access Point Names (APN), Quality of Service (QoS) or combination thereof.
Nazzal discloses disclose wherein to identify a plurality of services provided by a network operator, the program instructions are further executable by the processor to cause the network monitoring system to classify the plurality of services based on Internet Protocol (IP) addresses, Access Point Names (APN), Quality of Service (QoS) or combination thereof (Nazzal: para.0009 “According to an additional aspect of the invention, a method includes providing a user interface, including options to detect a failed service, detect presence of services” para.0067 “Referring to FIG. 11, a new rule wizard process can be implemented as a series of pop-ups with Next and Previous buttons. The final popup can have a Finish button that stores and complies the rule for execution. The new rule wizard provides 262 a user interface, e.g., a popup window includig options such as : Detect a failed service, Detect presence of services” and table 2 below para.0068.  one of the options that can be set by the user for detection is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gates-Nazzal- Sainini-Kakadia in order to incorporate wherein to identify a plurality of services provided by a network operator, the program instructions are further executable by the processor to cause the network monitoring system to classify the plurality of services based on Internet Protocol (IP) addresses, Access Point Names (APN), Quality of Service (QoS) or combination thereof.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of lowering the cost of (Nazzal: para.0003), improving, and simplifying anomaly detection (Nazzal: para.0053).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rijnders et al. US 2016/0080248 A1, Network Service Restoration-on-Demand, determining cause of network degradation, see para.0057.
Oliveira et al. US 9,729,414 B1, Monitoring Service Availability Using Distributed BGP Routing Feeds. See fig. 9 that shows root cause analysis
Benner et al. US 9,667,476 B2 Isolating the Sources of Faults/Potential Faults Within Computing Networks.  See Fig.4 and abstract, that shows using historical data for alerts of network faults.
Bernardini et al. US 2008/0317217 A1 SYSTEM AND METHOD FOR DETERMINING AND OPTIMIZING RESOURCES OF A DATA PROCESSING SYSTEM UTILIZED BY A SERVICE REQUEST, correlations between data from different sources, fig. 4a, para.0066.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453